Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 5 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 claims an eleventh coupling part, a twelfth coupling part, and a thirteenth coupling part. However, there is not a first through ninth coupling part claimed in the previous claims. From here, claim 6 claims an forty-first coupling part, a forty-second coupling part, and a forty-third coupling part, while only an eleventh, twelfth, and thirteenth coupling part are claimed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Roh (US Pub No.: 2015/0134080) in view of Castro (US Pub No.: 2020/0238542).
Regarding claim 1, Roh discloses a hip joint link (an exoskeleton in the abstract with a hip joint interface in [0022]) apparatus comprising: an upper body link fixed to an upper body of a wearable robot (in figures 1-2, an interface to the upper body about part 110 is present), and a hip joint jointer (figure 2 part 131, being the hip joint in [0065]) linking a thigh link to a thigh of the wearable robot (this would serve as the means for connecting the thigh link 120 to the user such that the thigh link 120 would be about the thigh in figure 2), an arbitrary input moment to the hip joint jointer (being by the driver in [0068]) is changed to an output moment in a predetermined direction based on a state of being transmitted to the plurality of links through the plurality of revolute joints (the driver is used to drive a force about a hip joint to perform a flexion, extension, adduction or abduction as per [0065] about a revolute joint in [0065]-[0067]. Said motor would drive motion of both parts 120 on both thighs of the user); and the hip joint jointer assists a flexion moment, an extension moment, an abduction moment, and an adduction moment (flexion, extension, adduction or abduction in [0065] is disclosed as being performed by the hip joint).
However, Roh does not teach an instance wherein the hip joint jointer has a four-revolute joint structure including a plurality of revolute joints and a plurality of links.
Instead, Castro (US Pub No.: 2020/0238542) does disclose a four-revolute joint structure including a plurality of revolute joints and a plurality of links in figures 1-2, wherein a plurality of linkage elements 2 and revolute joints 5 (defined in [0085]) are shown. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the revolute joint structure with the corresponding linkages of Castro into the device of Roh  to act as the hip joint jointer for the purpose of providing a linkage mechanism with multiple degrees of freedom (as per [0001]) that is disclosed for use in a hip joint (in [0060] of Castro). While this specific benefit is disclosed for a shoulder exoskeleton in [0009], it stands to reason that the device of Castro would allow for parts to follow the shape of the hip with ‘less protruding material when compared to prior art” in [0009] as well.
Regarding claim 2, Roh in view of Castro teach the hip joint link apparatus of claim 1, wherein Castro teaches that the plurality of revolute joints include: a first revolute joint that is linked to the upper body link and functions as a rotation axis of an input moment (being the first revolute joint in annotated figure 1, taken from figure 2.a of Castro), a second revolute joint that is interlocked at one side thereof to rotation of the first revolute joint, a third revolute joint that is interlocked to rotation of the second revolute joint (shown in annotated figure 1, part 6 in figure 2.a also being a revolute joint as per [0086]), a fourth revolute joint that is interlocked to rotation of the third revolute joint (as the third and fourth revolute joints are connected via linkages part 2 in annotated figure 1 and figure 2.a, the third and fourth joints are interlocked with each other), a fifth revolute joint that is provided at a position spaced apart from the second revolute joint by a predetermined distance and is interlocked at the other side thereof to rotation of the first revolute joint (also shown in annotated figure 1), and a sixth revolute joint that is linked to the thigh link and is interlocked to rotation of the third revolute joint (shown in annotated figure 1 below. The sixth revolute joint is interlinked at the thigh link of Roh as the joint mechanism of Castro is suitable for a hip in [0060] and is shown to be interlinked with the third joint via two different sets of linkages part 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the revolute joint structure with the corresponding linkages of Castro into the device of Roh  to act as the hip joint jointer for the purpose of providing a linkage mechanism with multiple degrees of freedom (as per [0001]) that is disclosed for use in a hip joint (in [0060] of Castro). While this specific benefit is disclosed for a shoulder exoskeleton in [0009], it stands to reason that the device of Castro would allow for parts to follow the shape of the hip with ‘less protruding material when compared to prior art” in [0009] as well.


    PNG
    media_image1.png
    340
    625
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 3, Roh in view of Castro teach the hip joint link apparatus of claim 2, wherein Castro teaches that the plurality of links include a first link linked to the upper body link through the first revolute joint (annotated figure 2 part 7), a second link linked to the first link through the second revolute joint (the linkage part 2 between connecting the first revolute joint and the second revolute joint in annotated figure 2. Part 2 is disclosed as being a linkage element in [0085]), a third link linked to the first link through the fifth revolute joint (via a different part 2 linkage in annotated figure 2), and a fourth link linked to the second link through the third revolute joint and linked to the third link through the fourth revolute joint (shown in annotated figure 2 as the middlemost part 2, that is taken to be both parts interfacing with the third revolute joint). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the revolute joint structure with the corresponding linkages of Castro into the device of Roh  to act as the hip joint jointer for the purpose of providing a linkage mechanism with multiple degrees of freedom (as per [0001]) that is disclosed for use in a hip joint (in [0060] of Castro). While this specific benefit is disclosed for a shoulder exoskeleton in [0009], it stands to reason that the device of Castro would allow for parts to follow the shape of the hip with ‘less protruding material when compared to prior art” in [0009] as well.


    PNG
    media_image2.png
    340
    615
    media_image2.png
    Greyscale

Annotated Figure 2
Regarding claim 4, Roh in view of Castro teach the hip joint link apparatus of claim 3, wherein the thigh link is linked to the fourth link through the sixth revolute joint (shown in annotated figures 1-2, wherein the fourth link is connected to the thigh link via a sixth revolute joint via a part 2 on the rightmost portion of the device in annotated figures 1-2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the revolute joint structure with the corresponding linkages of Castro into the device of Roh  to act as the hip joint jointer for the purpose of providing a linkage mechanism with multiple degrees of freedom (as per [0001]) that is disclosed for use in a hip joint (in [0060] of Castro). While this specific benefit is disclosed for a shoulder exoskeleton in [0009], it stands to reason that the device of Castro would allow for parts to follow the shape of the hip with ‘less protruding material when compared to prior art” in [0009] as well.
Regarding claim 5, Roh in view of Castro teach the hip joint link apparatus of claim 3, wherein Castro teaches the first link includes an eleventh coupling part that is linked to a lower portion of the upper body link to have a pivotable central support structure (the leftmost part of the first link of annotated figure 2 of Castro would then attach to the upper body link of Roh at part 110), a twelfth coupling part wherein an end portion thereof that is bent from the eleventh coupling part in a predetermined direction to extend is linked to one side of the second link (being the coupling between part 7 and the part 2 that is connected to a second link around part 8. As this part 2 will move with respect to part 7, a bent coupling would be provided as the second link would ‘bend’ with respect to the first link), and a thirteenth coupling part wherein an end portion thereof that is spaced apart from the twelfth coupling part from the eleventh coupling part is linked to one side of the third link (being the connection between part 7 and the lower part 2 link in annotated figures 1-2, being the third link in annotated figure 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the revolute joint structure with the corresponding linkages of Castro into the device of Roh  to act as the hip joint jointer for the purpose of providing a linkage mechanism with multiple degrees of freedom (as per [0001]) that is disclosed for use in a hip joint (in [0060] of Castro). While this specific benefit is disclosed for a shoulder exoskeleton in [0009], it stands to reason that the device of Castro would allow for parts to follow the shape of the hip with ‘less protruding material when compared to prior art” in [0009] as well.
Regarding claim 6, Roh in view of Castro teach the hip joint link apparatus of claim 5, wherein Castro teaches that the fourth link includes a forty-first coupling part that has a pivotable central support structure and is linked to the other side of the second link (being the coupling via the second revolute joint to connect the fourth link to the second link), a forty-second coupling part wherein an end portion thereof extending in a predetermined direction from the forty-first coupling part is linked to an upper portion of the thigh link (being via the rightmost part 2s in annotated figure 1 and annotated figure 2 that connect the fourth links to the thigh link part 9), and a forty-third coupling part wherein an end portion thereof that is spaced apart from the forty-second coupling part from the forty-first coupling part by a predetermined distance to extend in a direction of the third link is linked to the other of the third link (being the connection between the fourth link of annotated figure 2 to the third link in said figure). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the revolute joint structure with the corresponding linkages of Castro into the device of Roh to act as the hip joint jointer for the purpose of providing a linkage mechanism with multiple degrees of freedom (as per [0001]) that is disclosed for use in a hip joint (in [0060] of Castro). While this specific benefit is disclosed for a shoulder exoskeleton in [0009], it stands to reason that the device of Castro would allow for parts to follow the shape of the hip with ‘less protruding material when compared to prior art” in [0009] as well.
Regarding claim 7, Roh in view of Castro teach the hip joint link apparatus of claim 2, with Roh further comprising at least one driving part (part 150 in Roh), wherein the driving part is linked to the first revolute joint (it is argued that, in this combination, the driving part of Roh would be attachable to the first revolute joint of Castro as the driving part of Roh is disclosed as driving a revolute joint in Roh as a revolute joint at a hip is disclosed in [0065] with a driving of a hip by a driver is disclosed in [0068]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nasiri (US Pub No.: 2019/0240524) discloses a hip exoskeleton with a set of revolute joints in [0030]. Hollander (US Pub No.: 2014/0330431) discloses a hip actuation device with a plurality of joint types disclosed in [0062] and [0082]-[0083]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREN PATEL whose telephone number is (571)272-0144. The examiner can normally be reached 7:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah C. Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREN PATEL/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774